Citation Nr: 1827066	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  15-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for status post lumbar laminectomy, herniated nucleus pulposus and foraminal stenosis, prior to November 17, 2016, and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Lawrence Stokes, Agent


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel





INTRODUCTION

The Veteran served on active duty from February 1989 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision review officer decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim for an increased rating for his service-connected back disability, the record reflects that he was last examined for this condition in November 2016.  Subsequently added to the claims file in December 2017 was a mental disorders disability benefits questionnaire (DBQ) from a private psychologist, who noted the Veteran's complaints of ongoing and worsening back pain due to his service-connected status post lumbar laminectomy, herniated nucleus pulposus and foraminal stenosis.  Also added to the claims file in December 2017 was a urinary tract conditions DBQ, which indicated that the Veteran suffered from chronic low back pain with radiculopathy.  Radiculopathy was not found to be present during the November 2016 VA examination.  

The Board notes that an examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  A remand for a new examination of the Veteran's level of disability should be based upon a finding that there is an indication in the record that the condition has changed.  As the evidence indicates that the Veteran's service-connected back disability may have possibly changed in severity since the November 2016 VA examination, the Board finds that the claim must be remanded for an updated VA examination addressing the current symptoms of his service-connected status post lumbar laminectomy, herniated nucleus pulposus and foraminal stenosis.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The record reflects that the Veteran has received VA treatment in the past.  The most recent VA treatment records contained in the Veteran's file are from January 2011.  Therefore, upon remand, updated VA treatment records, if any, must be obtained.  Also, the Veteran should be contacted and requested to identify if he underwent any further private treatment, and if so, those records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any VA treatment records from January 2011 to the present.

2.  Secure for the record any outstanding private treatment records, if any.  The Veteran should be asked to provide identifying information regarding all recent private treatment he has received and to submit authorizations for VA to secure complete clinical records of the evaluations and treatment from each private provider identified (any not already in the record).

3.  After receiving all additional records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected status post lumbar laminectomy, herniated nucleus pulposus and foraminal stenosis.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings, including all neurological manifestations, must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

